DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  DORINA LANZA and LEE WINTER,
                           Appellants,

                                    v.

MARCO C. LANZA, as Trustee of THE 5200 N. OCEAN DRIVE TRUST,
                           Appellee.

                               No. 4D21-37

                         [December 16, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2020-CC-
004982.

  Dorina Lanza and Lee Winter, North Palm Beach, pro se.

  Labeed A. Choudhry of Ward Damon PL, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.